DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 6, the claimed “the malleable membrane being configured to provide a difference between CMP removal rates at a center and edges of the substrate that is less than approximately 15%” is indefinite.  Applicant is attempting to claim a structure through functional language.  In other words, applicant achieves this function through a particular structure.  While it’s understood that increased uniformity in polishing is achieved by adjusting the stiffness and malleability along the membrane [Application Publication; paragraph 0035], the applicant has not described what structure specifically results in “a difference between CMP removal rates at a center and edges of the substrate that is less than approximately 15%” [emphasis added].  In other words, applicant is either describing structure that is already claimed, which is “wherein the first malleable material provides the central region of the lower surface with a first stiffness and the second malleable material provides the peripheral region of the lower surface with a second stiffness that is different than the first stiffness”, and the language does not impart any additional functional structure into the claim, or applicant is claiming a more specific structure that has not been adequately defined in the specification.  
It has been held that, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  It has been also held that unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167.  See MPEP 2173.05(g).  
Applicant has presented a specific result without describing the structure responsible for that result and therefore has not adequately, supported by the written description, the functional structure.  Therefore, the claim lacks written description.  



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 4 and 19, the claimed “wherein the first malleable material and the second malleable material have substantially equal maximum thicknesses” is indefinite.  An object at rest typically has just has a thickness, so the use of “maximum” to describe the thickness is indefinite as to what this means structurally.  The term “maximum” seems to imply that the material has a range of thicknesses and it’s unclear why (such as due to deformation or whether applicant is claiming a claim range of thicknesses).  For the purpose of examination, the examiner will consider this to be “wherein the first malleable material and the second malleable material have substantially equal 
	Regarding claim 6, the claimed “the malleable membrane being configured to provide a difference between CMP removal rates at a center and edges of the substrate that is less than approximately 15%” is indefinite.  Applicant is attempting to claim a structure through functional language.  In other words, applicant achieves this function through a particular structure.  
While it’s understood that increased uniformity in polishing is achieved by adjusting the stiffness and malleability along the membrane [Application Publication; paragraph 0035], the applicant has not described what structure specifically results in “a difference between CMP removal rates at a center and edges of the substrate that is less than approximately 15%” [emphasis added].  In other words, applicant is either describing structure that is already claimed, which is “wherein the first malleable material provides the central region of the lower surface with a first stiffness and the second malleable material provides the peripheral region of the lower surface with a second stiffness that is different than the first stiffness”, and the language does not impart any additional functional structure into the claim, OR applicant is claiming a more specific structure that has not been adequately defined in the specification.  
For the sake of examination, and because the structure that imparts this result is unclear, the claimed “the malleable membrane being configured to provide a difference between CMP removal rates at a center and edges of the substrate that is less than approximately 15%” is considered as not imparting any additional structure into the claim.  Applicant should either clarify the functional structure or remove the limitation from the claim in order to overcome structural indefiniteness.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant claims in claim 15 “wherein heat applied to the malleable material within the peripheral region causes the malleable material of the membrane to have a second malleability within the peripheral region that is greater than the first malleability,” wherein the method is “heating the malleable material within the peripheral region of the membrane to a second temperature.”  
	Therefore, the claimed “wherein heating the malleable material within the peripheral region of the membrane mold to the second temperature changes a malleability of the malleable material within the peripheral region” of claim 20 does not appear to be further limiting to claim 15.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-2002/0173240).
	Regarding claim 1, Wang (US-2002/0173240) discloses a chemical mechanical planarization (CMP) tool, comprising:
a carrier (polishing head 140);
a malleable membrane (flexible member 245 with control insert 280) (Fig. 12) (“preferably, the control-insert 280 is made of substantially the same material as the flexible member 245 and is integrally formed therewith”) [Wang; paragraph 0072] coupled to the carrier (polishing head 140) and having a lower surface facing away from the carrier (polishing head 140) (bottom surface in Figure 12), wherein the lower surface of the malleable membrane (flexible member 245) comprises a first malleable material (“flexible” material) [Wang; paragraph 0072] (the material of the membrane 245, 280 shown in the central portion of the membrane, annotated in Figure 12 below) within a central region of the lower surface and a second malleable material (“flexible” material) (the material of the membrane 245, 280 shown in the outer portion of the membrane, annotated in Figure 12 below) within a peripheral region of the lower surface, which surrounds the central region (Fig. 12) (Wang’s membrane comprises membrane portions, an inner portion and an outer portion, that comprise materials, wherein the materials are the same despite providing different stiffnesses due to their differences in thickness); and
wherein the first malleable material provides the central region of the lower surface with a first stiffness and the second malleable material provides the peripheral region of the lower surface with a second stiffness that is different than the first stiffness (the thickening insert 280 is meant to control stiffness to resist deformation and bowing [Wang; paragraph 0077], wherein Figure 12 shows the membrane as thicker at the outer portion).

    PNG
    media_image1.png
    322
    300
    media_image1.png
    Greyscale

While Wang doesn’t explicitly disclose that portion identified in the Figure as the “second malleable material” is a different stiffness, it would have been obvious to one of ordinary skill in the art, based on the disclosure of Wang, that the thicker portion of the membrane would provide a stiffer rigidity.
	Regarding claim 2, Wang discloses the CMP tool of claim 1, wherein the second malleable material laterally contacts the first malleable material (Fig. 12).                                 
	Regarding claim 3, Wang discloses the CMP tool of claim 1, wherein the first malleable material and the second malleable material are different forms (i.e. different shapes) of a same substance (i.e. same material) (Fig. 12).
	Regarding claim 4, Wang discloses the CMP tool of claim 1, wherein the first malleable material and the second malleable material have substantially equal thicknesses.
	Regarding claim 6, Wang discloses the CMP tool of claim 1, wherein the lower surface of the malleable membrane (245, 280) (Fig. 12) is configured to contact a backside of a substrate (substrate 105) during a chemical mechanical planarization (CMP) process (Figs. 2 and 3) [Wang; paragraph 0042].
As to the malleable membrane being configured to provide a difference between CMP removal rates at a center and edges of the substrate that is less than approximately 15%, applicant states “[b]y increasing an application of the force F1 along the outer edges of the substrate 120, non-uniformities in pressure applied to the back-side 120b of the substrate,” which leads to non-uniformities in removal rates, “are mitigated” [Application Publication; paragraph 0035], and thus would mean a decrease in non-uniformity and, by relation, an increase in uniformity in both pressure and removal rates.  Since the application of pressure is not part of the claimed structure of the CMP tool, then the functional limitation is considered to not further limit the structure and since the prior art contains all the claimed structure, it therefore meets the claim limitations.  
	Regarding claim 7, Wang discloses the CMP tool of claim 1, wherein the second malleable material continuously extends in a continuous and unbroken loop surrounding an outermost perimeter of the first malleable material (Fig. 12).  While Figure 12 only shows a cross-section and does not explicitly show the malleable material in its entirety to, without a doubt, state that the material is unbroken, it would have been obvious to one of ordinary skill in the art from this Figure to not provide any gaps in order to form a sealed chamber and maintain a backside polishing pressure [Wang; paragraph 0057].  

    PNG
    media_image1.png
    322
    300
    media_image1.png
    Greyscale

Regarding claim 8, Wang discloses the CMP tool of claim 1, wherein the lower surface of the malleable membrane is (245, 280) configured to contact a backside of a substrate (substrate 105) during a CMP process (Fig. 3), the lower surface of the malleable membrane (245, 280) being configured to contact a part, but not all of the backside of the substrate during the CMP process (Fig. 12).

    PNG
    media_image2.png
    235
    378
    media_image2.png
    Greyscale


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-2002/0173240) in view of Zuniga (US-2002/0049024).
	Regarding claim 5, Wang discloses the CMP tool of claim 1, but fails to disclose wherein the first malleable material and the second malleable material are silicone.
	However, Zuniga (US-2002/0049024) teaches wherein the membrane is a silicone (“[f]lexible membrane 118 is a circular sheet formed of a flexible and elastic material, such as a high-strength silicone rubber”) [Zuniga; paragraph 0080].  Since the membrane of Wang is meant for applying force/pressure to a substrate, it therefore would have been obvious to one of ordinary skill in the art to make the membrane out of a material known in the art, such as the silicone rubber taught by Zuniga [Zuniga; paragraph 0080], and particularly silicone as it is a high strength and durable material, as also taught by Zuniga [Zuniga; paragraph 0080].  The modification considers that the membrane of Wang is made out of the same material for both the member and the insert (“preferably, the control-insert 280 is made of substantially the same material as the flexible member 245 and is integrally formed therewith”) [Wang; paragraph 0072].

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-2002/0173240) in view of Yoshida (US-2015/0311097).
	Regarding claim 9, Wang discloses the CMP tool of claim 1, but fails to disclose wherein the lower surface of the malleable membrane comprises a curved surface facing away from the carrier.
	However, Yoshida (US-2015/0311097) teaches that the malleable membrane comprising a curved surface facing away from the carrier is known (Fig. 20 shows a curve at the edge).  Yoshida states that having a curved edge provides relatively less pressing force to the outermost edge of the wafer than the right-angled edge and therefore would have been obvious to one of ordinary skill in the art seeking to provide less force and polishing at the edge of the wafer as taught by Yoshida.
Regarding claim 10, Wang discloses a chemical mechanical planarization (CMP) tool, comprising:
a carrier (polishing head 140) configured to laterally surround a substrate (substrate 105) (retaining ring 175 of polishing head 140 surrounds the substrate 105 laterally on the side of the substrate 105) (Fig. 3);
a malleable membrane (flexible member 245 with control insert 280) (Fig. 12) coupled to the carrier (polishing head 140) and having a lower surface facing away from the carrier (polishing head 140) (Fig. 3), wherein the lower surface of the malleable membrane (245, 280) comprises a first malleable (the material of the membrane 245, 280 shown in the central portion of the membrane, annotated in Figure 12 below) material within a central region of the lower surface and a second malleable material (the material of the membrane 245, 280 shown in the outer portion of the membrane, annotated in Figure 12 below) within a peripheral region of the lower surface that surrounds the central region (Fig. 12); and
wherein an entirety of the first malleable material is configured to contact the substrate (Figs. 3 and 12).

    PNG
    media_image1.png
    322
    300
    media_image1.png
    Greyscale

Wang fails to disclose the second malleable material has a curved surface that is configured to partially contact the substrate.
However, Yoshida (US-2015/0311097) teaches a second malleable material (at the edge portion) has a curved surface that is configured to partially contact the substrate (Fig. 23 has an oval edge that wouldn’t contact the substrate where it curves upward).  Yoshida teaches both a Fig. 22 shows a right-angled edge in Fig. 22, akin to the edge of Wang, and an oval edge in Fig. 23 as an obvious alternative to Figure 22.  Yoshida states that having an oval edge provides relatively less pressing force to the outermost edge of the wafer than the right-angled edge and therefore would have been obvious to one of ordinary skill in the art seeking to provide less force and polishing at the edge of the wafer as taught by Yoshida.
	Regarding claim 11, Wang discloses the CMP tool of claim 10, wherein the first malleable material and the second malleable material are a same material (Fig. 12) (“preferably, the control-insert 280 is made of substantially the same material as the flexible member 245 and is integrally formed therewith”) [Wang; paragraph 0072].
	Regarding claim 12, Wang discloses the CMP tool of claim 10, wherein the second malleable material has a second curved surface facing the carrier (polishing head 140) (Fig. 12), the second curved surface being laterally outside of the first malleable material (Fig. 12).

    PNG
    media_image3.png
    397
    300
    media_image3.png
    Greyscale

	Regarding claim 13, Wang discloses the CMP tool of claim 10, wherein the second malleable material (flexible member 245) is arranged along a bottom of an outermost sidewall of the malleable membrane (flexible member 245) (Fig. 12).
	Regarding claim 14, Wang discloses the CMP tool of claim 10, wherein an entirety of an outermost sidewall (outermost end of the second malleable material of the malleable membrane flexible member 245) is the second malleable material (Fig. 12).

Allowable Subject Matter
Claim 15, and those depending therefrom including claims 16-18, is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, Ebner (US-2003/0181061) discloses a method of forming a chemical mechanical planarization (CMP) membrane, comprising:
providing a malleable material (silicone) within a cavity in a membrane mold (“molding or casting form 8”) (Fig. 3) [Ebner; paragraph 0033], wherein the cavity comprises a central region and a peripheral region surrounding the central region (wherein the region shown in Figure 3 can be considered two regions, a central region and an outer, peripheral region) (Fig. 3).  
However, Ebner fails to disclose “heating the malleable material within the central region of the membrane mold to a first temperature to cause the malleable material to have a first malleability within the central region; and heating the malleable material within the peripheral region of the membrane mold to a second temperature that is greater than the first temperature, wherein heat applied to the malleable material within the peripheral region causes the malleable material of the membrane to have a second malleability within the peripheral region that is greater than the first malleability.”  
While it would have been obvious to heat the molding material to liquid form, it would not have been obvious, in view of Ebner, to apply two temperatures substantially different enough to yield a “second malleability with the peripheral region that is greater than the first malleability [of the first region]” as claimed.  
For these reasons, claim 15, and those depending therefrom including claims 16-18, are allowed.  
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723